IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00204-CR

BRIAN COOK,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. FISC-11-20887


                           MEMORANDUM OPINION


       In two issues, appellant, Brian Thomas Cook, challenges the amount of court

costs assessed by the trial court. We affirm.

                                      I.        BACKGROUND

       On August 30, 2011, appellant was charged by indictment with aggravated

sexual assault of a child, a first-degree felony. See TEX. PENAL CODE ANN. § 22.021 (West

Supp. 2012). Appellant subsequently entered an open plea of guilty to the charged

offense. The trial court accepted appellant’s plea and sentenced him to twelve years’
incarceration in the Institutional Division of the Texas Department of Criminal Justice

with no fine. In addition, the trial court ordered that appellant pay $599.00 in court

costs. An order to withdraw funds from appellant’s inmate account was incorporated

in the judgment. This appeal followed.

                                        II.    ANALYSIS

        In his brief, appellant argues that the evidence is insufficient to support the

amount of court costs assessed by the trial court in this case because there was no bill of

costs prepared, though required by article 103.001 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 103.001 (West 2006).

        Though not available to counsel at the time appellant’s brief was filed, the Texas

Court of Criminal Appeals has recently held that a bill of costs need not be included in

the record to support the assessment of mandatory or statutorily-authorized court costs.

Johnson v. State, No. PD-0193-13, ___ S.W.3d ___, 2014 Tex. Crim. App. LEXIS 240, at

**25-26 (Tex. Crim. App. Feb. 26, 2014); see Cardenas v. State, No. PD-0733-13, ___ S.W.3d

___, 2014 Tex. Crim. App. LEXIS 236, at *3 (Tex. Crim. App. Feb. 26, 2014). Thus, if the

court costs in this case are mandatory or authorized by statute, then a bill of costs was

not required to be included in the record.

        In the instant case, a bill of costs was not originally included in the record.

However, after abating and remanding this proceeding, the trial-court clerk created a

supplemental clerk’s record containing an itemized bill of costs documenting the costs

incurred from August 30, 2011 to May 24, 2013. See Johnson, 2014 Tex. Crim. App.

LEXIS 240, at **15-16 (concluding that a bill of costs can be prepared and added to the

Cook v. State                                                                        Page 2
record via a supplemental clerk’s record); see also Jones v. State, No. 06-12-00107-CR, 2013

Tex. App. LEXIS 2832, at *16 (Tex. App.—Texarkana Mar. 19, 2013, no pet.) (mem. op.,

not designated for publication). As shown in the table below, the complained-of costs

are mandated by statute:

Fee Assessed                  Amount                              Statutory Authority
Child    Abuse     Prevention $100                                TEX. CODE CRIM. PROC.
Fund/Off. After 9/01/05                                           ANN. art. 102.0186(a)(1)
                                                                  (West Supp. 2013).
Consolidated Court Cost           $133                            TEX. LOC. GOV’T CODE
                                                                  ANN. § 133.102(a)(1)
                                                                  (West Supp. 2013).
District Clerk Filing Fee         $40                             TEX. CODE CRIM. PROC.
                                                                  ANN. art. 102.005(a)
                                                                  (West 2006).
Records     Management        & $25                               TEX. CODE CRIM. PROC.
Preservation Fee                                                  ANN. art. 102.005(f)
                                                                  (West 2006).
Courthouse Security Fee           $5                              TEX. CODE CRIM. PROC.
                                                                  ANN. art. 102.017(a)
                                                                  (West Supp. 2013).
Arrest Fee                        $5                              TEX. CODE CRIM. PROC.
                                                                  ANN. art. 102.011(a)(1)
                                                                  (West Supp. 2013).
Indigent Legal Services           $2                              TEX. LOC. GOV’T CODE
                                                                  ANN. § 133.107(a) (West
                                                                  Supp. 2013).
Judicial Support Fee: Criminal    $4                              TEX. LOC. GOV’T CODE
                                                                  ANN. § 133.105(a) (West
                                                                  2008).
Jury Reimbursement                $6                              TEX. CODE CRIM. PROC.
                                                                  ANN. art. 102.0045(a)
                                                                  (West Supp. 2013).
Time Payment Fee                  $25                             TEX. LOC. GOV’T CODE
                                                                  ANN. § 133.103(a) (West
                                                                  Supp. 2013).
District Technology Fee           $4                              TEX. CODE CRIM. PROC.
                                                                  ANN. art. 102.0169(a)
                                                                  (West Supp. 2013).
DNA Fee on Sex-Related After $250                                 TEX. CODE CRIM. PROC.
Cook v. State                                                                         Page 3
9/1/2001                                                         ANN. art. 102.020(a)(1)
                                                                 (West Supp. 2013).


        Therefore, because the complained-of costs contained in the bill of costs are

mandated by statute, we reject appellant’s complaints about the absence of a bill of costs

in the record. See Johnson, 2014 Tex. Crim. App. LEXIS 240, at **25-26; Cardenas, 2014

Tex. Crim. App. LEXIS 236, at *3; Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App.

2010) (stating that we review the sufficiency of the evidence to support the award of

costs by viewing all record evidence in the light most favorable to the award); see also

Thomas v. State, No. 01-12-00487-CR, ___ S.W.3d ___, 2013 Tex. App. LEXIS 2989, at **9-

13 (Tex. App.—Houston [1st Dist.] Mar. 21, 2013, no pet.) (concluding that sufficient

evidence supports the judgment awarding costs that are mandated by statute). We do

note, however, that the bill of costs appears to reverse the jury-reimbursement and

judicial-support fees. Article 102.0045 of the Texas Code of Criminal Procedure states

that a person convicted of an offense shall pay, as court costs, $4 for jury

reimbursement. TEX. CODE CRIM. PROC. ANN. art. 102.0045. On the other hand, section

133.105(a) of the Texas Local Government Code provides that a person convicted of an

offense shall pay, as court costs, $6 for “court-related purposes for the support of the

judiciary.” TEX. LOC. GOV’T CODE ANN. § 133.105(a). Though the fee assessments for

these line items are incorrect, we recognize that the net result is the same. As such, any

error associated with the bill of costs is harmless. Therefore, based on the foregoing, we

overrule both of appellant’s issues on appeal.

                                      III.   CONCLUSION

Cook v. State                                                                       Page 4
        We affirm the judgment of the trial court.




                                                 AL SCOGGINS
                                                 Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 13, 2014
Do not publish
[CR25]




Cook v. State                                                  Page 5